Case: 15-13877   Date Filed: 06/02/2016   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13877
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:14-cr-00121-BJD-PDB-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

JUAN ESPINOZA,

                                                      Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (June 2, 2016)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-13877    Date Filed: 06/02/2016   Page: 2 of 8


      Juan Espinoza appeals his total sentence of 120 months in prison after

pleading guilty to one count of conspiracy to distribute methamphetamine, in

violation of 21 U.S.C. § 846, and one count of possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).         On

appeal, Espinoza primarily challenges the district court’s application of an

aggravating-role enhancement, pursuant to United States Sentencing Guidelines

Manual (“U.S.S.G”) § 3B1.1(c). He also challenges the length of his statutory

minimum sentence. After careful review, we affirm.

                                        I.

      The presentence investigation report (“PSR”) described Espinoza’s offense

conduct as follows. Espinoza, in concert with Enrique Munoz and Luis Acosta,

conspired to smuggle methamphetamine into the United States from Mexico.

Espinoza procured the methamphetamine from a source in Mexico and then

provided the drugs to Acosta, who distributed the drugs in small amounts to street-

level customers. On one particular occasion, Espinoza recruited Acosta to make a

delivery of one kilogram of methamphetamine to an unknown individual in

Atlanta. In June 2014, Munoz acted as a mule for the drug-trafficking organization

at Espinoza’s request. Munoz traveled to California to pick up methamphetamine

from Espinoza’s Mexican source and bring it back to Florida. After Munoz was

arrested on the drive back to Florida, Espinoza had discussions with the Mexican


                                        2
              Case: 15-13877        Date Filed: 06/02/2016   Page: 3 of 8


source, who told Espinoza that he wanted Munoz’s family information so that

“they” could “take care of this.”

      Notably, in calculating his guideline range, the PSR applied a role

enhancement, pursuant to U.S.S.G. § 3B1.1(c). The PSR states that “Mr. Espinoza

was a leader in this conspiracy to distribute methamphetamine in various locations

throughout the United States, and he recruited Luis Acosta and Enrique Munoz to

distribute methamphetamine for him.” Espinoza objected to the role enhancement,

claiming that he was simply an intermediary between his coconspirators and the

source of supply, and no evidence showed that he exercised any authority over

them. Espinoza did not object to any of the PSR’s factual statements.

      The district court overruled Espinoza’s objection at sentencing and applied

the two-level § 3B1.1(c) enhancement. The court found that the evidence “in its

totality establishes a sufficient organization and coordinating role” for the role

enhancement to apply. With the § 3B1.1(c) enhancement, Espinoza’s applicable

guideline range was 168 to 210 months in prison. He faced a statutory minimum

term of ten years in prison. See 21 U.S.C. § 841(b)(1)(A). The government

recommended the statutory minimum, which is the sentence the district court

ultimately imposed. Espinoza now appeals.

                                            II.




                                            3
                Case: 15-13877        Date Filed: 06/02/2016      Page: 4 of 8


       We review for clear error the district court’s application of an aggravating

role enhancement under U.S.S.G. § 3B1.1(c). United States v. Jiminez, 224 F.3d

1243, 1250-51 (11th Cir. 2000). Clear error occurs when, in light of the entire

record, we are left with the definite and firm conviction that a mistake has been

committed. United States v. Gupta, 572 F.3d 878, 887 (11th Cir. 2009). A

sentencing court may rely on undisputed statements in the PSR. United States v.

Bennett, 472 F.3d 825, 832 (11th Cir. 2006).

       Section 3B1.1(c) provides for a two-level increase “[i]f the defendant was an

organizer, leader, manager, or supervisor in any criminal activity” that involved

fewer than five participants and was not “otherwise extensive” within the meaning

of § 3B1.1(a) and (b). 1 U.S.S.G. § 3B1.1(c). The commentary to § 3B1.1 sets

forth several factors to assist the sentencing judge’s consideration of a defendant’s

role in the offense, including

               the exercise of decision making authority, the nature of
               participation in the commission of the offense, the
               recruitment of accomplices, the claimed right to a larger
               share of the fruits of the crime, the degree of participation
               in planning or organizing the offense, the nature and
               scope of the illegal activity, and the degree of control and
               authority exercised over others.




       1
         If the criminal activity involved five or more participants or was “otherwise extensive,”
a defendant receives a four-level increase for being an “organizer or leader,” § 3B1.1(a), and a
three-level increase for being a “manager or supervisor,” § 3B1.1(b).
                                                4
                Case: 15-13877   Date Filed: 06/02/2016   Page: 5 of 8


U.S.S.G. § 3B1.1 cmt. n.4. There is no requirement that all of these factors have to

be present. United States v. Martinez, 584 F.3d 1022, 1026 (11th Cir. 2009). The

basic goal of § 3B1.1 is to account for relative responsibility between criminal

actors.     See id. (“The sentence adjustment was plainly designed to address

‘concerns about relative responsibility.’”) (quoting U.S.S.G. § 3B1.1 cmt.

backg’d).

      Although a defendant’s status as a middleman or distributor is insufficient to

support a role enhancement, United States v. Yates, 990 F.2d 1179, 1182 (11th

Cir.1993), “the assertion of control or influence over only one individual is enough

to support a § 3B1.1(c) enhancement,” Jiminez, 224 F.3d at 1251; see Martinez,

584 F.3d at 1026 (for § 3B1.1 to apply, “there must be evidence that the defendant

exerted some control, influence or decision-making authority over another

participant in the criminal activity”).       Evidence that the defendant recruited

participants, instructed participants, or wielded decision-making authority is

sufficient to support a role enhancement under U.S.S.G. § 3B1.1. United States v.

Caraballo, 595 F.3d 1214, 1231-32 (11th Cir. 2010) (addressing § 3B1.1(a)).

      Here, the district court did not clearly err in applying a two-level aggravating

role adjustment pursuant to § 3B1.1(c). Undisputed facts in the PSR establish that

Espinoza was more than simply a middleman or a distributor, and that he exercised

control or influence over at least one other participant in the conspiracy. See


                                          5
              Case: 15-13877    Date Filed: 06/02/2016   Page: 6 of 8


Jiminez, 224 F.3d at 1251; Bennett, 472 F.3d at 832. According to the PSR,

Espinoza recruited both Acosta and Munoz to do specific actions in furtherance of

the conspiracy. With regard to Munoz in particular, the PSR states that Espinoza

“recruited Munoz to act as a mule for the organization.” At Espinoza’s request and

direction, Munoz traveled to California to pick up methamphetamine from

Espinoza’s Mexican source. Then, when Munoz was arrested, the source looked to

Espinoza to provide information about Munoz and Munoz’s family, suggesting that

the source viewed Munoz as Espinoza’s subordinate in the conspiracy. Moreover,

Espinoza admits that “Espinoza introduced Munoz to the scheme,” though he

disputes whether this qualifies as “recruitment.”    Based on this evidence, the

district court properly applied an aggravating-role enhancement under § 3B1.1(c).

See, e.g., Caraballo, 595 F.3d at 1231-32.

      Espinoza mainly argues that the undisputed facts in the PSR are insufficient

to establish any of the seven factors listed in the commentary to § 3B1.1.

However, these factors are relevant mainly to distinguish leadership or

organizational roles from managerial or supervisory roles. See U.S.S.G. § 3B1.1

cmt. n.4. But the distinction between leadership roles and management roles,

compare U.S.S.G. § 3B1.1(a) with id. § 3B1.1(b), is “of less significance” when

applying § 3B1.1(c), which generally covers “relatively small criminal enterprises”

that tend not “to have clearly delineated divisions of responsibility,” id. § 3B1.1


                                         6
                Case: 15-13877   Date Filed: 06/02/2016    Page: 7 of 8


cmt. backg’d. Moreover, as explained above, the undisputed facts adequately

demonstrate that Espinoza was in a position of greater responsibility relative to

Munoz at least in the criminal activity, and that Espinoza exercised some degree of

control or influence over him. See Martinez, 584 F.3d at 1026. The district court’s

decision to apply the § 3B1.1(c) enhancement was not clearly erroneous.

                                         III.

      Espinoza also argues that his sentence was substantively unreasonable

because it is significantly higher than both the sentence his codefendants received

and the guideline range that would have applied had he been eligible for safety-

valve relief.

      First, Espinoza is ineligible for the safety valve because the district court

properly applied the § 3B1.1(c) role enhancement. A defendant who was “an

organizer, leader, manager, or supervisor of others in the offense, as determined

under the sentencing guidelines,” is not eligible for the safety valve. 18 U.S.C.

§ 3553(f); United States v. Rendon, 354 F.3d 1320, 1333-34 (11th Cir. 2003).

      Second, because Espinoza was ineligible for the safety valve, see 18 U.S.C.

§ 3553(f), and because the government did not file a motion for a sentence

reduction based on substantial assistance, see id. § 3553(e), the district court lacked

any authority to sentence him below the ten-year mandatory minimum term of

imprisonment based on the 18 U.S.C. § 3553(a) sentencing factors. United States


                                          7
             Case: 15-13877     Date Filed: 06/02/2016   Page: 8 of 8


v. Castaing-Sosa, 530 F.3d 1358, 1360-62 (11th Cir. 2008) (holding that the

§ 3553(a) factors, including a concern for sentencing disparities between

coconspirators, “[do] not provide a legal basis for imposing a sentence below the

statutory mandatory minimum sentence”).

                                       IV.

      In sum, we affirm Espinoza’s sentence and the district court’s application of

an aggravating role enhancement under § 3B1.1(c).

      AFFIRMED.




                                        8